Citation Nr: 0208251	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  01-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968, with service in Vietnam.  The veteran was awarded the 
Purple Heart Medal and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran had service in the Republic of Vietnam.

3.  The veteran has been diagnosed with squamous cell 
carcinoma, which originated somewhere in the supraglottic 
area of the larynx and was caused by in-service herbicide 
exposure.


CONCLUSION OF LAW

Squamous cell carcinoma is related to active service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001) (as 
amended by Veterans Education and Benefits Expansion Act of 
2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statements of the case, and VA letters of 
record, the veteran and his representative were notified of 
the evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all such 
evidence has been obtained and associated with the claims 
folder.  The evidence includes the veteran's service medical 
records and VA and private medical reports since service.  
The veteran also has submitted private medical opinions.  At 
his personal hearing in May 2002, the veteran indicated that 
he received treatment at the Bay Area Cancer Treatment 
Center.  These reports are not of record.  However, the Board 
notes that additional development in this regard is not 
warranted.  There is no dispute that the veteran has 
metastatic squamous cell cancer and that he receives 
treatment.  As these findings are not in controversy, and 
given the conclusion reached below, additional development in 
this regard would be futile.  The Board also notes that the 
veteran has been informed of his right to have a hearing in 
association with his appeal.  He exercised that right in May 
2002.  Accordingly, the Board is of the opinion that VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran maintains that his metastatic squamous cell 
cancer is related to in-service herbicide exposure.  Service 
connection may be established for disability resulting from 
personal injury or disease contracted in active service or 
for aggravation of a preexisting injury or disease during 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).   

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 1116(a)(3) were amended as 38 U.S.C. § 1116(f) 
by § 201(c) of the Veterans Education and Benefits Expansion 
Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 
(2001).  This change was favorable to the veteran, as it is 
less restrictive, and is for application in this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As such, for 
purposes of establishing service connection for a disability 
from exposure to an herbicide agent, a veteran who, during 
active service, served in the Republic of Vietnam, during the 
Vietnam Era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. 
§ 1116(f) as added by VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (2001).  If a veteran was exposed to an herbicide agent 
during active service and respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea) become manifest to a 
degree of disability of 10 percent or more, it shall be 
service connected even though there is no record of such 
disease during service.  38 U.S.C. § 1116(a) and (e) as 
amended by § 201(d) of VBEA.

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

After reviewing the evidence of record, the Board finds that 
the criteria for entitlement to service connection for 
squamous cell carcinoma as a result of exposure to herbicides 
have been met.  At the outset, the Board notes that while the 
service medical and administrative records are silent with 
regard to a diagnosis of a respiratory cancer, they show that 
the veteran had service in Vietnam, during the Vietnam Era.  
The evidence also shows that in May 2000 a diagnosis of 
metastatic squamous cell cancer in a lymph node of the left 
mid-neck area was made.  The veteran receives treatment for 
this disease; thus, it may be deemed to be at least 10 
percent disabling pursuant to 38 C.F.R. § Part 4 (2001).  

Moreover, the competent evidence attributes the veteran's 
metastatic squamous cell cancer to herbicide exposure during 
active duty.  In relevant part, the evidence consists of a 
January 1979 VA medical certificate noting chronic 
pharyngitis and hypertrophic tonsils, and a clinical entry 
dated in February 1980 showing, in part, that the veteran's 
tonsils were chronically infected and examination of the 
larynx showed that the vocal cords were red, although there 
was no evidence of tumor.  At that time, a tonsillectomy and 
an adenoidectomy were recommended.  A notation from Eye And 
Ear Associates, S.C., dated in November 1989 also records 
treatment for intermittent hoarseness.  Thereafter, medical 
reports from Dickinson County Memorial Hospital show in 
February 1981 the veteran underwent a direct laryngoscopy 
with biopsy and diagnostic bronchoscopy.  Pathological 
findings revealed benign lymphoid aggregate from stated 
veculla area.  The diagnosis was hemoptysis.  

A May 2000 operative report from Dickinson County Memorial 
Hospital shows that the veteran underwent a direct 
laryngoscopy with biopsies of nasopharynx and base of tongue 
and an incisional biopsy of the left upper neck mass.  The 
biopsy report revealed benign tissue from nasopharynx showing 
mild chronic inflammation; benign tissue from base of tongue 
showing mild chronic inflammation; and metastatic poor-
differentiated carcinoma with a suggestion of squamous cell 
carcinoma, metastatic to left neck lymph node.  The diagnosis 
was left neck mass.

In July 2000, R.H.C., M.D., reported that the veteran had 
metastatic squamous cancer of the head and neck, and that the 
cancer manifested itself as a metastatic lymph node in the 
left neck.  Although he stated the actual primary site of 
where the cancer began has been unable to be detected, he 
attributed the veteran's cancer to in-service herbicide 
exposure.

Additionally, in August 2000, R.E.D., M.D., reported that the 
veteran had been diagnosed with metastatic squamous cell 
carcinoma in a lymph node in the left neck.  He also reported 
that an intensive search for a primary site was done 
including direct visualization of the hypopharynx, pharynx 
with multiple biopsies of the base of the tongue, and 
nasopharynx and tonsillar pillar, all of which were negative.  
It was noted that visualization of the bronchial tree by 
bronchoscopy, an esophagogastroscopy, and a computed 
tomography scan of the neck, head, and chest were negative 
for primary origin.  The physician opined that it is most 
likely that the veteran's malignancy had been indolent for 
years, and noted the veteran is a nonsmoker and had no known 
etiological risk factors in the past with the exception of 
exposure to herbicides while on active duty in Vietnam.  In a 
March 2001 statement, R.E.D., M.D., concluded that it is 
likely as not that, given the veteran's risk factors, the 
squamous cell carcinoma was caused by exposure to herbicide 
in the Republic of Vietnam.

In May 2002, R.E.D., M.D., reiterated the aforementioned 
conclusion.  He had reviewed all of the veteran's medical 
history and findings.  He noted that the veteran had been 
exposed to Agent Orange while in service in the Republic of 
Vietnam in 1968; had been diagnosed with "Metastatic 
Squamous Cell Cancer" found in a lymph node of the mid-neck 
area on May 1, 2000; and had a long history of chronic 
hoarseness, hemoptysis and throat symptoms requiring medical 
investigation and intervention; and that attempts to 
establish a definite site of the primary cancer were 
inconclusive, as biopsies of the nasopharynx, base of the 
tongue, and pharynx failed to find cancer in those areas.  
R.E.D., M.D., added that the cancer did in fact, originate 
somewhere along the respiratory tract.  He explained given 
the location of the metastatic lymph node, it is as likely as 
not to have originated somewhere in the supraglottic area of 
the larynx.  The veteran did not have the usual risk factors 
of respiratory cancer: he has never smoked and he has had no 
occupational exposure to inhaled carcinogens.  Therefore, it 
is as likely as not that this cancer was caused by the 
veteran's exposure to herbicides (Agent Orange), while in 
combat in the Republic of Vietnam.  In a notation, B.H.C., 
M.D., Professor Otolaryngology of the Medical College of 
Wisconsin, concurred with R.E.D., M.D.'s assessment.

Also of record are excerpts from textbooks illustrating the 
anatomy of the neck and, with handwritten indication, noting 
the location of the veteran's cancer.  The reports also 
generally discuss metastatic squamous cell carcinoma in the 
lymph node.  The veteran also submitted photographs of 
Vietnam; an Internet article titled "USAF Ranch Hand Herb 
Tapes Herbicide Amounts from August 1965" showing that 
herbicides were dispensed in Hue, Vietnam; and a November 
1968 letter certifying that he participated in search and 
destroy operations while in Vietnam.  

At his personal hearing in May 2002, the veteran's 
representative argued that entitlement to service connection 
should be granted either on a presumptive or a direct basis.  
The veteran also testified that his cancer is related to 
active service and noted that he works as a VA physician's 
assistant in urology.  He thereafter discussed the 
backgrounds of his treating physicians.

As previously noted, the medical evidence of record supports 
the requirements for service connection and there is no 
medical evidence of record to the contrary.  The criteria for 
presumptive service connection have been met.  The veteran is 
presumed to have been exposed to a herbicide agent during his 
service in Vietnam during the Vietnam era; a diagnosis of 
metastatic squamous cell cancer has been made and it has been 
found that this cancer originated somewhere in the 
supraglottic area of the larynx; and the veteran receives 
treatment for the disease.  Additionally, the criteria for 
direct service connection have also been met.  The record 
contains several uncontroverted medical opinions concluding 
that the veteran's disease is related to in-service herbicide 
exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Considering the uncontested nature of the evidence in favor 
of the veteran's claim on either a presumptive or direct 
basis, service connection for squamous cell carcinoma as a 
result of in-service herbicide exposure is warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107; Traut v. Brown, 
6 Vet. App. 495 (1994); 38 C.F.R. § 3.303.  The appeal is 
granted.


ORDER

Service connection for squamous cell carcinoma as a result of 
in-service exposure to herbicides is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

